Citation Nr: 0740845	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  04-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an evaluation greater than 10 percent, for 
the period March 6, 2002, to June 15, 2006, for chronic 
headaches.

2.  Entitlement to an increased evaluation for chronic 
headaches, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1988 to 
September 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

In an August 2006 letter, the veteran reported that he 
continued to experience systemic joint aches and pains 
throughout his entire body, causing weakness and limitation 
of movement.  The Board notes that the veteran served more 
than 18 months in the Persian Gulf, and has previously filed 
a claim for this condition.  To that end, the issue of 
entitlement to service connection for undiagnosed illness, to 
include systemic muscle and joint aches as well as other 
symptomatology, is referred to the RO for the appropriate 
development.


FINDINGS OF FACT

1.  For the period March 6, 2002, to June 15, 2006, the 
veteran's chronic headaches were manifested by frequent 
attacks, with periods where they would occur daily, sometimes 
with photophobia, but not so severe as to be  considered 
prostrating.

2.  The veteran's chronic headaches are currently manifested 
by headaches indicative of characteristic prostrating 
attacks; however, severe economic inadaptability has not been 
shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for chronic headaches, for the period March 6, 2002, to June 
15, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8199-
8100 (2007).

2.  The criteria for a rating in excess of 30 percent for 
chronic headaches, for the period beginning June 16, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8199-8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
increased initial and current evaluations, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in August 2002 
satisfied the duty to notify provisions; an additional letter 
was sent in October 2006.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Information concerning the establishment of a 
disability rating and of an effective date was included with 
the July 2006 statement of the case.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, to 
include the opportunity to present pertinent evidence.  
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in June 2006.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 473.   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations 
do not require that all cases show all findings specified by 
the Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

The primary concern in a claim for an increased evaluation 
for a service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for chronic headaches disorder was granted 
by a December 2002 rating decision, and a 10 percent 
evaluation assigned under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100-8199, effective March 6, 2002.  
By a June 2006 rating decision, the evaluation was increased 
to 30 percent, effective June 16, 2006.  Unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part, and 
"99," and if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  See 38 C.F.R. 
§§ 4.20, 4.27.  In this case, the RO assigned Diagnostic Code 
8100-8199, and evaluated the veteran's disability pursuant to 
the criteria for migraine headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

To that end, a 10 percent evaluation is warranted for 
migraines with characteristic prostrating attacks averaging 
one in 2 months over the last several months; a 30 percent 
evaluation is warranted for migraines with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months; and the maximum 50 percent 
evaluation is warranted for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  The rating criteria do not define 
"prostrating," nor has the Court.  Cf. Fenderson v. West, 
12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 
verbatim but not specifically addressing the definition of a 
prostrating attack).  By way of reference, the Board notes 
that in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), "prostration" is defined as "extreme exhaustion 
or powerlessness."  

Initial Evaluation for Chronic Headaches, March 6, 2002, to 
June 15, 2006

As early as a February 1995 private treatment record, the 
veteran was diagnosed with an acute frontal migraine 
headache.  The March 1995 VA examiner diagnosed him with 
chronic intermittent headaches, likely secondary to tension 
and aggravated by visual strain.  Later, VA outpatient 
treatment records dated in June 2001, November 2001, and 
January 2002, the veteran reported chronic, daily headaches, 
each lasting a few hours.  During the January 2002 visit, the 
veteran was prescribed Verapamil for prophylactic purposes.  
This reported symptomatology continued through March 2003; 
although the severity of the veteran's headaches varied, it 
was noted that they were less severe and less frequent when 
he was compliant with his Verapamil regimen, and that at the 
most severe, the veteran could take ibuprofen in addition to 
his daily Verapamil dosage.  VA outpatient treatment records 
dated from September 2003 through April 2006 note continued 
diagnoses of chronic headaches and instructions to continue 
with Verapamil; the September 2003 outpatient treatment 
record reflected that the veteran's headaches had improved.

After careful review of the claims file, the Board finds that 
the evidence fails to support an evaluation greater than 10 
percent for the period March 6, 2002, to June 15, 2006.  The 
evidence clearly indicates that the veteran's headaches are 
chronic, and that at least for parts of the appeal period in 
question, occurred on a daily basis.  However, the evidence 
does not tend to show that the veteran's headaches were of 
the severity required to satisfy the criteria in 38 C.F.R. § 
4.124a.  There is no evidence that the veteran's headaches 
were prostrating, as defined above; the evidence of record 
for this period reflected that for the time he was employed, 
he was able to work 30 hours a week as a cook in a chain 
restaurant.  During the period that he was unemployed, as 
noted in November 2003 and December 2003 VA outpatient 
treatment records, the evidence does not suggest that the 
veteran's employment ended due to his headaches but rather 
psychiatric symptomatology and disagreements with 
supervisors.  Accordingly, an evaluation in excess of 10 
percent disabling for service-connected chronic headaches is 
not warranted.  

Because the evidence of record does not reflect that the 
veteran's headaches consist of characteristic prostrating 
attacks occurring on an average once a month over the last 
several months, the preponderance of the evidence is against 
the veteran's claim for an evaluation greater than 10 percent 
for the period March 6, 2002, to June 15, 2006.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation for Chronic Headaches, Beginning June 
16, 2006

The sole medical evidence for consideration of the appeal 
period beginning June 16, 2006, is the June 2006 VA 
examination report.  At that time, the veteran reported 
constant headaches consisting of sharp, throbbing right-sided 
pain, and associated with nausea, vision disturbance, 
photophobia, phonophobia, and occasional vomiting and 
disequilibrium.  The evidence of record reports that the 
veteran works approximately 30 hours per week.  He noted that 
he had lost at least one working day per month due to his 
headaches.  Additionally, the veteran reported that because 
he is not afforded many breaks at his job as a cook in a 
chain restaurant, he often has to have someone cover for him 
when he starts to have a headache so he can walk away and 
lean up against the wall to help relieve his symptoms.  He 
also reports that his headaches cause interference with him 
being able to concentrate, stand, and walk.  Significantly, 
the veteran stated that when he has a headache while at home, 
he lies down in quiet dark room for at least an hour to abate 
the severity of the headache; most of his time is spent this 
way when he is not at work, which impedes on the time he is 
able to spend with his young sons.

Based on this record, the Board concludes that a rating in 
excess of 30 percent is not for assignment beginning June 16, 
2006.  Although the veteran has reported constant headaches, 
at times prostrating, they have not been shown to be 
productive of severe economic adaptability.  The veteran 
works 30 hours a week, and although he has to take breaks and 
has missed work due to his service-connected headache 
disorder, the evidence of record does not show severe 
economic adaptability.  

Because the evidence of record does not reflect that the 
veteran's headaches produce severe economic adaptability, the 
preponderance of the evidence is against the veteran's claim 
for an evaluation greater than 30 percent beginning June 16, 
2006.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation greater than 10 percent for chronic headaches, 
for the period March 6, 2002, to June 15, 2006, is denied.

An evaluation greater than 30 percent for chronic headaches, 
beginning June 16, 2006, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


